HAWKINS, J.
Conviction is for robbery, punishment being five years in the penitentiary.
It is made known to the court that pending appeal appellant was confined in the jail of Tyler county in custody of the sheriff; that appellant escaped from jail on the 16th day of - December, 1928, and was still at large on the 3d day of January, 1929. Under the provisions of article 824, C. C. P., this court has lost jurisdiction, of the base by reason of such escape, and on motion of the state’s attorney the appeal is dismissed.